Title: [Diary entry: 20 August 1785]
From: Washington, George
To: 

Saturday 20th. Mercury at 78 in the Morning—82 at Noon and 82 at Night.  Clear, with the wind at East the greater part of the day but not very fresh. Mr. Shaw went to Dumf[rie]s. Rid to all my plantations, and visited John Alton, who still lay ill, and in great danger. At Muddy hole, there appeared to have fallen more rain than at any other of my Plantations. At this place my Overseer had recommenced sowing of Wheat, & was continuing it. In the Neck they had done the same, but finding the ground only superficially wet, they had discontinued it. Neither at the Ferry nor dogue run had they attempted to sow any, tho at the latter there had been a good shower, but by no means a sufficiency of Rain.